Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 1 of 18   PageID #:
                                  12671


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


  MICHAEL DAVID BRUSER, TRUSTEES         CIV. NO. 14-00387 LEK-RLP
  UNDER THAT CERTAIN UNRECORDED
  REVOCABLE LIVING TRUST AGREEMENT
  DATED JULY 11, 1988, AS AMENDED,
  DOING BUSINESS AS DISCOVERY BAY
  CENTER; AND LYNN BRUSER,
  TRUSTEES UNDER THAT CERTAIN
  UNRECORDED REVOCABLE LIVING
  TRUST AGREEMENT DATED JULY 11,
  1988, AS AMENDED, DOING BUSINESS
  AS DISCOVERY BAY CENTER;

                   Plaintiffs,

        vs.

  BANK OF HAWAII, A HAWAII
  CORPORATION, AS TRUSTEE, AS
  SUCCESSOR BY MERGER WITH
  HAWAIIAN TRUST COMPANY, LIMITED,
  A FORMER HAWAII CORPORATION AND
  AS SUCCESSOR TRUSTEE UNDER THAT
  CERTAIN TRUST AGREEMENT DATED
  JUNE 6, 1974;

                   Defendant.

  ________________________________
       vs.

  JULIE G. HENDERSON, as Trustee
  of the Julie G. Henderson
  Irrevocable Trust, and as
  Trustee of the Jean K. Gowans
  Irrevocable Trust, and as
  Trustee of the Louis L. Gowans,
  Jr. Irrevocable Trust; RICHARD
  L. GOWANS, as Trustee of the
  Richard L. Gowans Irrevocable
  Trust; KEVIN I. YOKOHAMA;
  ASSOCIATION OF APARTMENT OWNERS
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 2 of 18   PageID #:
                                  12672


  DISCOVERY BAY; SUSAN SHEETZ; and
  PATRICIA SHEETZ BOW,

       Intervening Defendants.
  ________________________________
  BANK OF HAWAII, a Hawaii
  corporation, as Trustee, as
  successor by merger with
  Hawaiian Trust Company, Limited,
  a former Hawaii corporation and
  as successor Trustee under that
  certain Trust Agreement dated
  June 6, 1974,

        Counterclaim Plaintiff,

        vs.

  MICHAEL DAVID BRUSER and LYNN
  BRUSER, Trustees under that
  certain unrecorded Revocable
  Living Trust Agreement dated
  July 11, 1988, as amended, doing
  business as Discovery Bay
  Center,

        Counterclaim Defendants.



    ORDER: DENYING DEFENDANT’S MOTION FOR SUPPLEMENTAL JUDGMENT;
     GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION TO
   DIRECT PAYMENT AND AMEND THE RECEIVERSHIP ORDER OR ENJOIN THE
  RECEIVER; AND ADDRESSING THE RECEIVER’S MOTION FOR INSTRUCTIONS

              Before the Court is Intervenor Defendant/Counterclaim

 Plaintiff Association of Apartment Owners of Discovery Bay’s

 (“AOAO”) Motion for Supplemental Judgement Against Plaintiffs

 Michael David Bruser and Lynn Bruser (“Motion for Supplemental

 Judgment”), filed on May 5, 2020.        [Dkt. no. 317.]

 Defendant/Counterclaim Plaintiff Bank of Hawaii, as Trustee


                                      2
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 3 of 18     PageID #:
                                  12673


 under the Trust Agreement dated June 6, 1974, as amended, and

 not individually (“BOH”), filed its joinder to the Motion for

 Supplemental Judgment (“Supplemental Judgment Joinder”) on

 May 6, 2020.    [Dkt. no. 320.]     Plaintiffs/Counterclaim

 Defendants Michael David Bruser and Lynn Bruser, Trustees under

 that certain unrecorded Revocable Living Trust Agreement dated

 July 11, 1988, as amended, doing business as Discovery Bay

 Center (“the Brusers”), filed their memorandum in opposition

 (“Supplemental Judgment Opposition”) on June 9, 2020, and AOAO

 filed its reply on June 30, 2020.        [Dkt. nos. 341, 347.]       BOH

 filed its reply on June 30, 2020.        [Dkt. no. 349.]    Also before

 the Court is the Brusers’ Non-Hearing Motion for Order

 (A) Directing Payment to Defendant/Counterclaim Plaintiff Bank

 of Hawaii, as Trustee, and (B) Amending/Enjoining the Temporary

 Receivership Order (“Motion for Payment”), filed June 30, 2020.

 [Dkt. no. 348.]     AOAO filed its memorandum in opposition to the

 Motion for Payment on July 31, 2020.        [Dkt. no. 359.]     BOH filed

 its memorandum in opposition to the Motion for Payment (“BOH

 Payment Opposition”) on July 31, 2020.        [Dkt. no. 361.]        The

 Brusers filed their replies in support of the Motion for Payment

 on August 14, 2020.     [Dkt. nos. 369, 370.]      Also before the

 Court is Temporary Receiver Steve Sombrero’s (“the Receiver”)

 Motion for Instructions Regarding Payment of Certain Trustee’s

 Fees and Expenses of Trustee Bank of Hawaii (“Motion for

                                      3
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 4 of 18   PageID #:
                                  12674


 Instructions”), filed July 3, 2020, and an errata to the Motion

 for Instructions filed on July 21, 2020.         [Dkt. nos. 351, 357.]

 On July 31, 2020, AOAO and BOH filed a joinder and a statement

 of no opposition, respectively, to the Motion for Instructions.

 [Dkt. nos. 360, 362.]      Also on July 31, 2020, the Brusers filed

 their memorandum in opposition to the Motion for Instructions.

 [Dkt. no. 358.]     On August 13, 2020, the Receiver filed his

 reply in support of his Motion for Instructions.          [Dkt.

 no. 367.]    These matters came on for hearing on August 28, 2020.

 The Motion for Supplemental Judgment is hereby denied and the

 Motion for Payment is hereby granted in part and denied in part.

 The Motion for Instructions is denied, the Receiver is ordered

 to not disburse funds related to the rent renegotiation for the

 reasons set forth below.

                                 BACKGROUND

             A summary of the factual background is set forth in

 the magistrate judge’s order entered on April 10, 2020, [dkt.

 no. 304,] and only the relevant facts will be repeated here.

 After a bench trial, judgment was entered in favor of BOH in the

 amount of $137,434.50, representing “the difference between what

 the Brusers owed and what they paid between October 2014 and

 December 2015, including the applicable” general excise tax.

 [Judgment in a Civil Case (“Judgment”), filed 6/28/16 (dkt. no.

 193), at 2.]    BOH was also awarded attorney’s fees and costs.

                                      4
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 5 of 18   PageID #:
                                  12675


 [Id.]   BOH’s attempts to collect the amounts due under the

 Judgment were unsuccessful, and on February 7, 2019, the Court

 granted BOH’s Motion for Appointment of a Temporary Receiver,

 [filed 7/31/18 (dkt. no. 221),] specifically finding that the

 Brusers had failed to pay the amounts due under the Judgment for

 over two years.     [Amended Order, filed 2/7/19 (dkt. no. 242), at

 14.]    On February 13, 2019, the Court appointed the Receiver.

 [Order Appointing Temporary Receiver (“Receivership Order”),

 filed 2/13/19 (dkt. no. 243).]       Because the Brusers refused to

 comply with the Receivership Order including refusing to turn

 over the books and records related to the commercial unit at

 Discovery Bay (“Commercial Unit”) to the Receiver, on

 September 20, 2019, the Court held the Brusers in civil

 contempt.    See Minutes, filed 9/4/19 (dkt. no. 261); Minutes,

 filed 9/20/19 (dkt. no. 264); see also Order Regarding

 Plaintiffs/Counterclaim Defendants’ Response to Order to Show

 Cause, filed 1/29/20 (dkt. no. 281).        The parties have since

 represented to the Court that the books and records have been

 turned over, and the Receiver has been able to assume his duties

 under the Receivership Order.       See, e.g., BOH’s Status Report on

 the Order to Show Cause Why Plaintiffs Should not be Held in

 Contempt for Failure to Comply with Receivership Order, filed

 9/16/19 (dkt. no. 262).



                                      5
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 6 of 18   PageID #:
                                  12676


             In the Motion for Supplemental Judgment, AOAO seeks

 entry of a supplemental judgment in the amount of $636,272.49,

 representing amounts owed to BOH through April 2020.          [Mem. in

 Supp. of Motion for Suppl. Judgment at 2.]         In the Motion for

 Payment, the Brusers seek an order from this Court directing the

 Receiver to pay $705,969.89 to BOH, representing the amounts

 owed to BOH and to amend the Receivership Order or otherwise

 discontinue the Receiver’s participation in this matter.

 [Motion for Payment at 6.]      The Motion for Instructions seeks

 guidance from the Court about whether the Receiver should pay to

 BOH costs associated with the lease renegotiation between the

 lessees of Discovery Bay Condominium and BOH, as requested by

 BOH.

             The Motion for Supplemental Judgment and the Motion

 for Payment demonstrate substantial agreement between the

 parties on the amounts owed to BOH and relate to the same

 relief.    Granting the Motion for Supplemental Judgment would

 result in a supplemental judgment memorializing the amounts AOAO

 and BOH argue are owed to BOH given the passage of time since

 entry of the Judgment.      On the other hand, granting the Motion

 for Payment would result in the execution of the Judgment, with

 the funds actually changing hands.        The parties agree the




                                      6
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 7 of 18   PageID #:
                                  12677


 Brusers owe BOH: 1) $137,434.50 under the Judgment;1

 2) $468,429.13, representing the amount of trustee’s fees under

 the Trust Agreement dated June 6, 1974 (“Trustee’s Fees”) that

 have gone unpaid up through April 2020 (“Trustee’s Fee

 Shortfall”); and 3) $100,106.26, representing the interest owed

 on the Trustee’s Fee Shortfall as accrued through April 2020.

 See Mem. in Supp. of Motion for Suppl. Judgment at 10-11; Motion

 for Payment at 6.     However, AOAO and BOH contend that BOH is

 entitled to prejudgment interest and postjudgment interest

 should be awarded based on the state law rate of          ten percent

 per year, while the Brusers dispute BOH’s entitlement to

 prejudgment interest, and argue that the postjudgment interest

 rate should be determined under federal law.

                                 DISCUSSION

             “As a general rule, in diversity actions, state law

 determines the rate of prejudgment interest, and postjudgment

 interest is governed by federal law.”        Citicorp Real Estate,

 Inc. v. Smith, 155 F.3d 1097, 1107 (9th Cir. 1998) (brackets,

 citation, and quotation marks omitted).




       1The Motion for Supplemental Judgment does not explicitly
 state that BOH is entitled to $137,434.50 under the Judgment, as
 stated in the Motion for Payment. However, the Motion for
 Supplemental Judgment only seeks to supplement the Judgment, not
 replace it. BOH does not object to disbursement of this amount.
 [BOH Payment Opp. at 3-4.]


                                      7
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 8 of 18   PageID #:
                                  12678


 I.    Standing and Sanctions

             The Brusers argue that AOAO does not have standing to

 bring a motion seeking a supplemental judgment on behalf of BOH.

 Generally, a litigant is prohibited from raising another

 person’s legal rights.      Amsterdam v. State of Hawaii, CIVIL 15-

 00338 LEK-BMK, 2015 WL 7737314, at *4 (D. Hawai`i Nov. 30, 2015)

 (citating Deutsche Bank Nat. Tr. Co. v. Williams, No. CIV. 11-

 00632 JMS, 2012 WL 1081174, at *2 (D. Haw. Mar. 29, 2012)).

 However, “[a] substantive joinder under Local Rule 7.[7] is a

 vehicle ‘through which a party may seek for itself the same

 relief the movant seeks.’”      Mohr v. Deutsche Bank Nat’l Tr. Co.,

 Civ. No. 16-00493 ACK-RLP, 2019 WL 2476791, at *8 (D. Hawai`i

 June 13, 2019) (some citations omitted) (quoting Pascua v.

 Option One Mortg. Corp., No. 14-00248 SOM/KSC, 2014 WL 4180947,

 at *1 n.1 (D. Haw. Aug. 20, 2014)).        Because BOH filed its

 Supplemental Judgment Joinder and undoubtedly has standing to

 seek a supplemental judgment on its own behalf, the Brusers’

 challenge to standing is rejected.        BOH and AOAO have adequate

 standing to pursue the relief sought in the Motion for

 Supplemental Judgment.

             The Brusers’ request for sanctions, [Supplemental

 Judgment Opposition at 10-12] is denied because it was not

 brought in a separate motion.       See Fed. R. Civ. P. 11(c)(2) (“A

 motion for sanctions must be made separately from any other

                                      8
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 9 of 18   PageID #:
                                  12679


 motion and must describe the specific conduct that allegedly

 violates Rule 11(b).”).

 II.   Prejudgment Interest

             AOAO asserts that BOH is entitled to prejudgment

 interest of $13,908.59 for “the amounts owed under the []

 Judgment for the period November 2014 thru [sic] June 2016 at

 the rate of 10% per annum.”       [Mem. in Supp. of Motion for Suppl.

 Judgment at 11.]     The Judgment did not provide for prejudgment

 interest.    See Judgement at 2-3.

             Under Hawai`i state law, prejudgment interest is

 discretionary.     Metcalf v. Voluntary Emps.’ Benefit Ass’n of

 Hawai`i, 99 Hawai`i 53, 61, 52 P.3d 823, 831 (2002) (citation

 omitted).    “[A] postjudgment motion for discretionary

 prejudgment interest constitutes a motion to alter or amend the

 judgment under [Fed. R. Civ. P.] 59(e).”         Osterneck v. Ernst &

 Whinney, 489 U.S. 169, 175 (1989).        To the extent the Motion for

 Supplemental Judgment seeks prejudgment interest, it is a

 postjudgment motion for prejudgment interest and constitutes a

 motion under Rule 59(e).      Pursuant to Rule 59(e), “[a] motion to

 alter or amend a judgment must be filed no later than 28 days

 after the entry of the judgment.”        The Motion for Supplemental

 Judgment was filed more than 28 days after the entry of the

 Judgment.    Thus, the Motion for Supplemental Judgment is

 untimely with respect to the request for         prejudgment interest.

                                      9
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 10 of 18   PageID #:
                                   12680


  See McCalla v. Royal MacCabees Life Ins. Co., 369 F.3d 1128,

  1131-34 (9th Cir. 2004) (holding that Rule 59(e) determines the

  deadline for filing a postjudgment motion for prejudgment

  interest for mandatory, as well as discretionary, prejudgment

  interest).    For these reasons, the Motion for Supplemental

  Judgment is denied to the extent that it seeks prejudgment

  interest in the amount of $13,908.59.

  III. Postjudgment Interest

               AOAO and BOH argue that the postjudgment interest rate

  should be set at the Hawai`i state law rate of ten percent

  rather than the federal rate.      AOAO urges this Court to apply

  the higher state law interest rate on the basis that “[t]he

  Brusers sought to circumvent the State Court determination by

  commencing this action in Federal Court.        The Brusers should not

  be permitted to take advantage of a lower federal court interest

  rate on a judgment against them for having done so.”          [Mem. in

  Supp. of Motion for Suppl. Judgment at 13-14.]         BOH argues that,

  because it recorded the Judgment with Hawaii’s Bureau of

  Conveyances, if BOH were to seek enforcement in state court

  under the Uniform Enforcement of Foreign Judgments Act, Haw.

  Rev. Stat. § 636C-1, et seq., it would be entitled to

  postjudgment interest at a      ten percent interest rate, and

  therefore “this Court should recognize the law of the forum in

  determining the appropriate rate of postjudgment interest

                                      10
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 11 of 18   PageID #:
                                   12681


  against the Brusers in this enforcement proceeding.”          [Suppl.

  Judgment Joinder at 4 (citing Budish v. Daniel, 417 Mass. 574,

  578-79, 631 N.E.2d 1009, 1012 (1994)).]

             “It is settled that even in diversity cases ‘post-

  judgment interest is determined by federal law.’”         Northrop

  Corp. v. Triad Int’l Mktg., S.A., 842 F.2d 1154, 1155 (9th Cir.

  1988) (per curiam) (brackets and some citations omitted)

  (quoting James B. Lansing Sound, Inc. v. Nat’l Union Fire Ins.

  Co. of Pittsburgh, 801 F.2d 1560, 1570 (9th Cir. 1986).          BOH

  cites decisions by state courts in Texas, Iowa, and

  Massachusetts applying state law that are neither binding on

  this Court’s determination of the postjudgment interest rate

  applicable to its own Judgment, nor informative of the

  procedural/substantive distinction applied to post judgment

  interest in federal court.      See In re Cardelucci, 285 F.3d 1231,

  1235 (9th Cir. 2002) (stating, “[i]t has long been the rule that

  an award of post-judgment interest is procedural in nature and

  thereby dictated by federal law” (citing Hanna v. Plumer, 380

  U.S. 460, 473–74, 85 S. Ct. 1136, 14 L. Ed. 2d 8 (1965))).

  Neither BOH nor AOAO cites to: any authority to indicate that a

  district court, sitting in diversity, has applied the forum

  state’s treatment of foreign judgments to its own judgment to

  determine the postjudgment interest rate rather than the

  applicable federal law; nor any circuit level authority

                                      11
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 12 of 18   PageID #:
                                   12682


  indicating that this would be acceptable, or required.

  Therefore, AOAO and BOH’s request that the postjudgment interest

  rate be set according to state law is denied.         The postjudgment

  interest will be awarded at the rate specified in 28 U.S.C.

  § 1961.

             Federal law specifies the postjudgment interest rate

  as follows:

             (a) Interest shall be allowed on any money
             judgment in a civil case recovered in a district
             court. Execution therefor may be levied by the
             marshal, in any case where, by the law of the
             State in which such court is held, execution may
             be levied for interest on judgments recovered in
             the courts of the State. Such interest shall be
             calculated from the date of the entry of the
             judgment, at a rate equal to the weekly average
             1-year constant maturity Treasury yield, as
             published by the Board of Governors of the
             Federal Reserve System, for the calendar week
             preceding. [sic] the date of the judgment. The
             Director of the Administrative Office of the
             United States Courts shall distribute notice of
             that rate and any changes in it to all Federal
             judges.

             (b) Interest shall be computed daily to the date
             of payment except as provided in section 2516(b)
             of this title and section 1304(b) of title 31,
             and shall be compounded annually.

  Section 1961(a)-(b).     The parties agree that the interest rate

  under § 1961(a) is 0.55% per year.       [Mem. in Supp. of Motion for

  Suppl. Judgment at 14; Suppl. Judgment Opp. at 9.]          Therefore,

  BOH is entitled to postjudgment interest computed at 0.55% per

  year pursuant to § 1961(a), calculated commencing from the date


                                      12
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 13 of 18   PageID #:
                                   12683


  of the entry of the Judgment, computed daily and compounded

  annually, through the date of the payment.        See § 1961(a)-(b).

  IV.   The Receiver

             Next, the Court turns to three closely-related

  matters: 1) the Brusers seek to amend the Receivership Order or

  to otherwise enjoin the Receiver from performing his duties

  under the Receivership Order other than making certain payments

  to BOH; 2) BOH and AOAO request that the Receiver continue to

  oversee the operations of the Commercial Unit after unpaid

  amounts currently owed under the Receivership Order have been

  paid; and 3) the Receiver seeks instructions from the Court

  regarding a request from BOH for the Receiver to disburse to BOH

  $186,420.96 for costs incurred by BOH during the renegotiation

  of rent between BOH as lessor of the underlying land and the

  lessees of the Discovery Bay Condominium Project.

                  The discharge of a Receiver is ordinarily a
             matter within the discretion of the district
             court. See United States v. Amodeo, 44 F.3d 141,
             146 (2nd Cir. 1995) (citation omitted); see also
             Securities & Exchange Commission v. An-Car Oil
             Co., Inc., 604 F.2d 114, 119 (1st Cir. 1979)
             (“The district court possesses a broad range of
             discretion in deciding whether or not to
             terminate an equity receivership.”) “A
             receivership once imposed . . . should be
             terminated and control returned to those who own
             the business as soon as the reason for its
             imposition ceases.” Securities & Exchange
             Commission v. Spence & Green Chem. Co., 612 F.2d
             896, 904 (5th Cir. 1980). . . .



                                      13
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 14 of 18   PageID #:
                                   12684


  Sec. & Exch. Comm’n v. Emvest Mortg. Fund, LLC, CASE

  No. 04cv2295-DMS (POR), 2006 WL 8455242, at *1 (S.D. Cal. May 2,

  2006) (some alterations in Emvest Mortg. Fund).

             The Receiver was appointed for the express and limited

  purpose of satisfying the Brusers’ liability under the Judgment

  and remedying their delinquency for Trustee’s Fee Shortfall.

  The Receiver was not appointed to oversee all operations of the

  Commercial Unit in perpetuity.       At the hearing and in their

  filings, BOH and AOAO note the broad language of the

  Receivership Order in their arguments that the Receiver should

  continue indefinitely and disburse the funds related to rent

  renegotiation costs.     However, the broad language of the

  Receivership Order was included to give the Receiver sufficient

  authority to fulfil the narrow purposes of securing the amounts

  due under the Judgment and the Trustee’s Fee Shortfall.          See,

  e.g., Receivership Order at 4 (stating that the Receiver is

  empowered to “pay the reasonable and necessary expenses to

  maintain and operate the Commercial Unit [] including quarterly

  lease rent . . , uncontested monthly Trustee’s fees . . , and

  the maintenance fees and assessments of the AOAO allocable to

  the Commercial Unit . . . .”).       It appears from the parties’

  representations that the Receiver has saved sufficient funds

  from the operation of the Commercial Unit to satisfy the amounts



                                      14
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 15 of 18   PageID #:
                                   12685


  owed under the Judgment and bring the Brusers into compliance

  with respect to the Trustee’s Fees.

             The request for the Receiver to disburse amounts due

  for rent renegotiation requires the Receiver, and due to the

  Motion for Instructions, the Court, to determine the proper

  allocation of costs related to the renegotiation.         This request

  for payment is not a matter of interpreting and applying the

  Receivership Order, it is a new claim against the Brusers not

  previously litigated.     Because the assignment of liability for

  costs related to rent renegotiation was not contemplated, let

  alone determined, in the Judgment, the question of renegotiation

  cost allocation is outside the scope of the Receivership Order

  and not properly before this Court.       The Court does not reach

  the question of whether the Brusers are responsible for paying

  to BOH the amounts related to rent renegotiation.         Therefore,

  the Receiver is hereby ordered to not disburse to BOH the

  amounts requested related to rent renegotiation.

             Because the Receiver has purportedly accumulated

  sufficient funds to satisfy the Judgment and remedy the

  Trustee’s Fee Shortfall, the Receiver must take the necessary

  steps to wind up the Receivership.       To that end, the Receiver is

  hereby ordered to:

  1)   pay to BOH $137,434.50 in satisfaction of the amount due
  under the Judgment;


                                      15
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 16 of 18   PageID #:
                                   12686


  2)   pay to BOH $468,429.13 in satisfaction of the amount due
  for the Trustee’s Fee Shortfall for the time period from January
  2016 through April 2020;

  3)   pay to BOH the amount necessary to become current on the
  Trustee’s Fee, as of the date of payment;

  4)   pay to BOH $100,106.26 in satisfaction of the interest on
  the Trustee’s Fee Shortfall for the period from February 2016
  through April 2020, plus any additional interest, if necessary,
  calculated in the same manner as presented in Exhibit 1 to the
  Declaration of Alika L. Piper attached to the Motion for
  Supplemental Judgment for the period from May 2020 through the
  date of payment;

  5)   pay to BOH postjudgment interest calculated according to
  § 1961, as specified above, for the period from the entry of the
  Judgment through the date of payment;

  6)   file a final accounting with the Court; and

  7)   perform any other action necessary to wind up the
  receivership.

  The Receiver shall complete these items by December 1, 2020.

  Thereafter, the Brusers may file a motion to terminate the

  receivership.

             Because the amounts owed under the Judgment are

  identified above with sufficient clarity, there is no need for

  the entry of a supplemental judgment, and the Motion for

  Supplemental Judgment is denied as moot.        The Motion for Payment

  is granted in part and denied in part.        It is granted to the

  extent that the Receiver is ordered to disburse payment in the

  above amounts, and it is denied to the extent the Brusers seek

  entry of an order amending the Receivership Order or otherwise

  enjoining the Receiver from continuing to work on this matter as

                                      16
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 17 of 18    PageID #:
                                   12687


  the Receiver must be able to perform his range of duties in

  winding up the receivership.      The Motion for Payment is denied

  in all other respects.     The Motion for Instructions is denied in

  that the Receiver is ordered to not disburse the amounts

  requested by BOH related to rent renegotiation.

                                 CONCLUSION

             On the basis of the foregoing, AOAO’s Motion for

  Supplemental Judgement Against Plaintiffs Michael David Bruser

  and Lynn Bruser, filed May 5, 2020, is HEREBY DENIED.          The

  Brusers’ Non-Hearing Motion for Order (A) Directing Payment to

  Defendant/Counterclaim Plaintiff Bank of Hawaii, as Trustee, and

  (B) Amending/Enjoining the Temporary Receivership Order, filed

  June 30, 2020 is HEREBY GRANTED IN PART and DENIED IN PART.            The

  Receiver’s Motion for Instructions, filed July 3, 2020, is

  denied, that is, the Receiver is HEREBY ORDERED to not disburse

  any funds related to BOH’s rent renegotiation request.          The

  Receiver SHALL remit to BOH the amounts identified above and

  file a final report, at which point the Brusers may move to

  terminate the receivership.

             IT IS SO ORDERED.




                                      17
Case 1:14-cv-00387-LEK-WRP Document 387 Filed 09/30/20 Page 18 of 18   PageID #:
                                   12688


             DATED AT HONOLULU, HAWAI`I, September 30, 2020.




  MICHAEL DAVID BRUSER, ET AL. VS. BANK OF HAWAI`I, ET AL., ETC.;
  CV 14-00387 LEK-WRP; ORDER DENYING DEFENDANT'S MOTION FOR
  SUPPLEMENTAL JUDGMENT; GRANTING IN PART AND DENYING IN PART
  PLAINTIFF'S MOTION TO DIRECT PAYMENT AND AMEND THE RECEIVERSHIP
  ORDER OR ENJOIN THE RECEIVER; AND ADDRESSING THE RECEIVER'S
  MOTION FOR INSTRUCTIONS




                                      18
